t c summary opinion united_states tax_court alan and esther schwemmer petitioners v commissioner of internal revenue respondent docket no 7617-02s filed date alan and esther schwemmer pro sese huong t duong for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure together with a penalty under sec_6662 in the amount of dollar_figure after concessions by respondent the issues this court must decide are whether petitioners proved that respondent’s determination was incorrect and whether petitioners are liable for the accuracy- related penalty under sec_6662 some of the facts in this case have been stipulated and are so found petitioners resided in fresno california at the time they filed their petition their petition is replete with tax_protester type arguments petitioners filed a statement which has as its core thesis that this case should be dismissed for lack of subject matter jurisdiction on the grounds that the notice_of_deficiency issued by respondent was issued on hearsay facts and evidence petitioner demands that respondent provide certified facts or evidence of a statutory correct assessment or tax_liability to support any claimed deficiency lacking a statutory correct assessment or tax_liability the notice_of_deficiency is null and void and this court does not have subject mater jurisdiction respondent made a number of determinations which are described in pertinent part below respondent determined that the bve and sweetbush business trusts purportedly created by petitioners are shams with no economic_substance and increased petitioners’ business income by the gross_receipts of the trusts less ordinary and necessary business_expenses respondent also determined gross_income from sweetbush trust bank_deposits the amounts of which respondent conceded at trial other unexplained bank_deposits flowthrough losses from the disregarded sweetbush trust and increased social_security_benefits respondent further determined that petitioners were subject_to self- employment_tax with a deduction for one-half of the self- employment_tax lastly respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 petitioners have the burden of proving that respondent’s determination is incorrect rule a 290_us_111 sec_7491 does not apply in this case because petitioners did not cooperate with respondent during the audit at trial petitioners did not introduce any credible_evidence based on this record we find that petitioners have failed to meet their burden_of_proof at trial respondent did not carry his burden of production with respect to the sec_6662 penalty sec_7491 therefore we do not sustain respondent’s determination that petitioners were liable for a penalty under sec_6662 all of the arguments and contentions that have not been analyzed herein have been considered but do not require any further discussion reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
